lN THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT 0F PENNSYLVAN|A

JOSE HERNANDEZ-SANCHEZ, : Civil No. 3:18-cv-0951
Petitioner (Judge Mariani)
v.
Warden, CRA|G A. LOWE,
Respondent
M_EMQR_MMM
l. Background

On May 7, 2018, Petitioner, Jose Hernandez-Sanchez, a native and citizen of El
Sa|vador, filed the above captioned petition for writ of habeas corpus pursuant to 28 U.S.C.
§ 2241. (Doc. 1, petition). Petitioner challenges his continued detention by the United
States immigration and Customs Enforcement (“lCE”), and seeks immediate release from
custody. (Doc. 1, petition). At the time his petition was filed, Petitioner was detained at the
Pike County Correctiona| Faci|ity, Lords Val|ey, Pennsy|vania. /d.

An October 23, 2018 search of Petitioner’s alien registration number, 073189407,
and his country of birth, El Sa|vador, on the 0nline Detainee Locator System,
https://locator.ice.gov/odls/homePage.do, returned no matches for any such detainee. A
subsequent inquiry with the Pike County Prison revealed that Hernandez-Sanchez was
removed on October 3, 2018. For the reasons set forth belowl the Court will dismiss the

habeas petition as moot.

ll. Discussion

Article |ll of the Constitution dictates that a federal court may adjudicate “on|y actual,
ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody before the
court has addressed the merits of the petition.” Diaz-Cabrera v. Sabo/, 2011 U.S. Dist.
LEX|S 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Wil/iams, 455 U.S. 624, 631 (1982)).
Thus, when a petitioner, who challenges only his lCE detention pending removal and not
the validity of the removal order itself, is deported, the petition becomes moot because the
petitioner has achieved the relief sought. See Tahic v. Holder, 2011 U.S. Dist. LEX|S
49782, *34 (M.D. Pa. 2011); Nguijol v. Mukasey, 2008 U.S. Dist. LEX|S 95464, *1-2 (M.D.
Pa. 2008) (dismissing the habeas petition as moot).

ln the present case, the habeas petition challenges Petitioner’s continued detention
pending removal. See (Doc. 1). Because Petitioner has since been removed from the
United States, the petition no longer presents an existing case or controversy. See
Diaz-Cabrera, 2011 U.S. Dist. LEXlS 124195 at *2-4. Further, Petitioner has received the
habeas relief he sought, namely, to be released from lCE custody. See Sanchez v. AG,
146 F. App’x 547, 549 (3d Cir. 2005) (holding that the habeas petition challenging the

petitioner’s continued detention by lCE was rendered moot once the petitioner was

released). According|y, the instant habeas corpus petition will be dismissed as moot. See
B/anciak v. A/legheny Lud/um Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“lf developments
occur during the course of adjudication that eliminate a plaintist personal stake in the
outcome of a suit or prevent a court from being able to grant the requested relief, the case
must be dismissed as moot.”)).

A separate Order shall issue.

Date: October `&3 ,2018

 

fRobert S>Maliani/

United States District Judge

